 

Exhibit 10.1

 

[tm1924417d1_ex10-1img001.jpg] 

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT

IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF

PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This SEVERANCE AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by Liquidia Technologies, Inc. (the “Company”) and Tim Albury (“Employee”).
Throughout the remainder of the Agreement, the Company and Employee may be
collectively referred to as the “Parties.”

 

Employee has entered into an Amended and Restated Executive Employment Agreement
with the Company dated July 25, 2018, and the First Amendment to the Amended and
Restated Executive Employment Agreement dated March 8, 2019 (collectively, the
“Employment Agreement”). Employee’s employment by the Company will terminate
pursuant to Section 6.1 of the Employment Agreement, effective November 30,
2019. The Parties desire that the employment termination be on mutually
agreeable terms and to avoid all litigation relating to the employment
relationship and its termination, and Employee desires severance benefits
pursuant to Section 6.1(b) of the Employment Agreement. Accordingly, the Parties
have agreed upon the terms herein.

 

Employee represents that Employee has carefully read the entire Agreement,
understands its consequences, and voluntarily enters into it.

 

In consideration of the above and the mutual promises and good and valuable
consideration set forth below, the sufficiency of which is acknowledged by the
Parties, Employee and the Company agree as follows:

 

1.           SEPARATION Employee’s employment by the Company will terminate,
effective November 30, 2019 (“Termination Date”). Until the termination date,
Employee remains employed in accordance with the terms and conditions of the
employment agreement. By signing this Agreement, Employee represents that
Employee has been paid for all time worked and received all wages, salary, and
other amounts of any kind owed to Employee by the Company, with the exception of
the Accrued Obligations as defined in the Employment Agreement, any earned but
unpaid incentive compensation pursuant to the terms of any such plan in which
Employee is a participant, and the Severance Benefits described in Paragraph 2
of this Agreement. Employee’s Liquidia Technologies, Inc. Long-Term Incentive
option grants dated July 1, 2015, March 7, 2018, and February 5, 2019
(collectively the “Equity Agreements”), shall continue in effect pursuant to
their terms.

 



 

 

 

2.            SEVERANCE BENEFITS. Pursuant to Section 6.1(b) of the Employment
Agreement, if Employee signs and does not revoke this Agreement and complies
with its terms, the Company will provide to Employee the following “Severance
Benefits:”

 

a.            an amount equal to Employee’s current base salary for six (6)
months (the “Severance Period”), less all applicable withholdings and
deductions, paid in equal installments beginning on the Company’s first
regularly scheduled payroll date after the revocation period set forth in
Section 7 expires unexercised, with the remaining installments occurring on the
Company’s regularly scheduled payroll dates thereafter;

 

b.            an amount equal to 11/12th of the bonus (35% of base salary) (if
any) that Employee would have earned pursuant to the Liquidia Technologies, Inc.
Annual Cash Bonus Plan, as amended by the Company from time to time (the “Bonus
Plan”) for the 2019 Performance Period (as defined in the Bonus Plan) if
Employee had remained employed through the end of 2019 (the sole criteria shall
be the company multiplier as determined by the Board), notwithstanding the
employment requirement set forth in Section 6.3 of the Bonus Plan, which amount
shall be paid at the same time and in the same manner that bonus awards are paid
to the Company’s other participants in the Bonus Plan; and

 

c.            payment of the employer portion of the premiums required to
continue Employee’s group health care coverage under the applicable provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
provided that Employee timely elects to continue coverage under COBRA, until the
earliest of (i) the close of the Severance Period, (ii) the expiration of
Employee’s eligibility for the continuation coverage under COBRA, or (iii) the
date when Employee becomes eligible for substantially equivalent health
insurance coverage in connection with new employment (such period from the
termination date through the earliest of (i), (ii) or (iii), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines
in its sole discretion that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code, or
any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, the Company will instead pay Employee on the last day of each
remaining month of the COBRA Payment Period, a fully taxable cash payment equal
to the COBRA premiums for that month, subject to applicable tax withholdings for
the remainder of the COBRA Payment Period, regardless of whether Employee elects
COBRA coverage (the “Special Severance Payment”). Employee may, but is not
obligated to, use such Special Severance Payment toward the cost of COBRA
premiums. If Employee becomes eligible for coverage under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the COBRA
Payment Period, Employee must immediately notify the Company of such event, and
all payments and obligations under this clause will cease.

 

The Severance Benefits afforded under this Agreement exceed what Employee
otherwise is entitled to receive and are in lieu of any other severance
compensation or severance benefits to which Employee otherwise might be
entitled, and payment of these Severance Benefits is conditioned upon Employee’s
material compliance with the terms of this Agreement.

 



2

 

 

3.            RELEASE. In consideration of the benefits conferred by this
Agreement, EMPLOYEE (ON BEHALF OF EMPLOYEE AND EMPLOYEE’S ASSIGNS, HEIRS, AND
OTHER REPRESENTATIVES) RELEASES THE COMPANY, ITS PREDECESSORS, SUCCESSORS, AND
ASSIGNS AND ITS AND/OR THEIR PAST, PRESENT, AND FUTURE OWNERS, PARENTS,
SUBSIDIARIES, AFFILIATES, PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES, EMPLOYEE BENEFIT PLANS (TOGETHER WITH ALL PLAN
ADMINISTRATORS, TRUSTEES, FIDUCIARIES, AND INSURERS), AND AGENTS (“RELEASEES”)
FROM ALL CLAIMS AND WAIVES ALL RIGHTS, KNOWN OR UNKNOWN, EMPLOYEE MAY HAVE OR
CLAIM TO HAVE RELATING TO EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, ITS
PREDECESSORS, SUBSIDIARIES, OR AFFILIATES OR EMPLOYEE’S SEPARATION THEREFROM,
arising before the execution of this Agreement, including, but not limited to,
claims: (i) for discrimination, harassment, retaliation, or accommodation
arising under federal, state, or local laws prohibiting age, sex, national
origin, race, religion, disability, veteran status, genetic information, or
other protected class discrimination, harassment, or retaliation for protected
activity (including, but not limited to, claims under the Age Discrimination in
Employment Act of 1967 (ADEA), as amended); (ii) for compensation and benefits
(including, but not limited to, claims under the Employee Retirement Income
Security Act of 1974 (ERISA), as amended, the Fair Labor Standards Act of 1938
(FLSA), as amended, the Family and Medical Leave Act of 1993 (FMLA), as amended,
and similar federal, state, and local laws); (iii) arising under federal, state,
or local law of any nature whatsoever (including, but not limited to,
constitutional, statutory, tort, express or implied contract, or other common
law); (iv) for attorneys’ fees; and (v) of any kind whatsoever (with the
exception of those listed below) whether or not Employee knows about them at the
time Employee signs this Agreement. The release of claims set forth in this
paragraph does not apply to: (i) claims for workers’ compensation benefits or
unemployment benefits filed with the applicable state agencies; (ii) vested or
accrued employee benefits under any of the Company’s health, welfare or
retirement benefit plans; (iii) any earned but unpaid incentive compensation
pursuant to the terms of any such plan in which Employee is a participant; (iv)
any rights Employee may have as an insured under any insurance policy purchased
or secured by the Company, including without limitation, any directors or
officers liability insurance; and (v) Employee’s rights pursuant to the Equity
Agreements.

 

4.            COVENANT NOT TO SUE. Employee will not sue Releasees on any
matters relating to Employee’s employment arising before the execution of this
Agreement or join as a party with others who may sue Releasees on any such
claims; provided, however, this paragraph will not: (i) bar claims for workers’
compensation or unemployment benefits referenced in Paragraph 3 above, (ii) bar
a challenge under the Older Workers Benefit Protection Act of 1990 (OWBPA) to
the enforceability of the waiver and release of ADEA claims set forth in this
Agreement, or (iii) bar a claim for breach of any agreement between Employee and
the Company that is not superseded by this Agreement, or (iv) apply when
prohibited by law, including as set forth in Paragraph 5 below. If Employee does
not abide by this paragraph, then Employee will indemnify Releasees for all
expenses that they incur in defending the action.

 



3

 

 

5.            AGENCY CHARGES/INVESTIGATIONS. Nothing in this Agreement shall
prohibit Employee from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency concerning the terms, conditions, and privileges of
Employee’s employment; provided, however, that by signing this Agreement,
Employee waives Employee’s right to, and shall not seek or accept, any monetary
or other relief of any nature whatsoever in connection with any such charges,
investigations, or proceedings, to the extent permitted by applicable law. In
addition, nothing in this Agreement prevents Employee from reporting to,
cooperating with, communicating with, or participating in any proceeding before
the Securities and Exchange Commission or from taking any action protected under
the whistleblower provisions of any federal securities law, none of which
activities shall constitute a breach of the release, non-disparagement or
confidentiality clauses of this Agreement.

 

6.            COMPANY INFORMATION AND PROPERTY. Nothing in this Agreement shall
relieve Employee from any confidentiality, proprietary information, secrecy,
non-compete, non-disclosure, non-solicitation, invention rights and assignment
obligations, or other such related obligations under any previously executed
agreements with the Company. Without limiting the foregoing, Employee agrees
that Employee will continue to be bound by the terms and conditions contained in
the Confidentiality, Inventions and Non-Competition Agreement between Employee
and the Company dated July 25, 2018 (the “Confidentiality Agreement”), including
any amendments thereto, and the terms of the Confidentiality Agreement are in
full force and effect and survive Employee’s termination of employment with the
Company.

 

7.            RIGHT TO REVIEW AND REVOKE. The Company delivered this Agreement
to Employee on November 4, 2019 and desires that Employee have adequate time and
opportunity to review and understand the consequences of entering into it.
Accordingly, the Company advises Employee to consult with an attorney prior to
executing it, that Employee has twenty-one days within which to consider it, and
that Employee may not execute it before the Termination Date. In the event that
Employee does not return an executed copy of the Agreement to the Company by no
later than the 22nd calendar day after receiving it or the Termination Date,
whichever occurs later , the Agreement and the obligations of the Company herein
shall become null and void. Employee may revoke the Agreement during the
seven-day period immediately following Employee’s execution of this Agreement.
The Agreement will not become effective or enforceable until this revocation
period has expired. To revoke the Agreement, a written notice of revocation must
be delivered to the Company to the attention of Florina Gordon ([***]) during
the seven-day period immediately following Employee’s execution of this
Agreement.

 



4

 

 

8.            CONFIDENTIALITY AND NONDISPARAGEMENT. The terms and provisions of
this Agreement are confidential, and Employee represents and warrants that since
receiving this Agreement, Employee has not disclosed, and going forward will not
disclose, the terms and provisions of this Agreement to third parties, except as
required by law or as reasonably necessary to enforce this Agreement.
Notwithstanding the above, Employee may reveal the terms and provisions of this
Agreement to members of Employee’s immediate family or to an attorney consulted
for legal advice, provided that such persons agree to maintain the
confidentiality of the Agreement. Employee represents and agrees that, since
receiving this Agreement, Employee has not made, and going forward will not
make, disparaging, defamatory, or derogatory remarks about the Company or its
products, services, business practices, directors, officers, managers, or
employees to anyone. The Company represents and agrees that, since receiving
this Agreement, the Company, acting through its current members of the Board of
Directors and the officer to whom Employee reports has not made, and going
forward will not make, disparaging, defamatory, or derogatory remarks about
Employee. Nothing in this Agreement shall prohibit Employee or the Company from
participating in any communication with, or disclosing any information to, any
representatives of any government agency referenced in Paragraph 5 of this
Agreement or shall prohibit either the Company or Employee from providing
truthful testimony in response to lawful process, or as otherwise required by
law.

 

9.            APPLICATION OF SECTION 409A. It is intended that all of the
Severance Benefits payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9),
and this Agreement will be construed in a manner that is so exempt from Section
409A. If not so exempt, this Agreement (and any definitions hereunder) will be
construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms. In the event that the
terms of this Agreement would subject Employee to any additional tax, penalty or
interest under Section 409A (the “409A Penalties”), the Company and Executive
shall cooperate in good faith to amend the terms of this Agreement to avoid such
409A Penalties, if possible, while preserving the intended economic effects of
the Agreement to the greatest extend possible. The preceding provisions shall
not be construed as a guarantee by the Company of any particular tax effect to
Employee under this Agreement. The Company shall not be liable to Employee for
any payment made under this Agreement which is determined to result in an
additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment as an amount includible in gross income under Section
409A. Notwithstanding anything to the contrary set forth herein, no Severance
Benefits that constitute nonqualified deferred compensation not exempt from the
application of Section 409A will be made under this Agreement until Employee has
incurred a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)). For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
Employee’s right to receive any installment payments under this Agreement
(whether severance payments or otherwise) shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.

 



5

 

 

10.          OTHER. Except as expressly provided in this Agreement and except
for the Confidentiality Agreement and other agreements related to Employee’s
equity, this Agreement supersedes all other understandings and agreements, oral
or written, between the Parties and constitutes the sole agreement between the
Parties with respect to its subject matter. For avoidance of doubt, this
Agreement does not supersede the Equity Agreements The Parties acknowledge that
no representations, inducements, promises, or agreements, oral or written, have
been made by any of the Parties or by anyone acting on behalf of any of the
Parties that are not embodied in this Agreement, and no agreement, statement or
promise not contained or described in this Agreement shall be valid or binding
on the Parties. No change or modification of this Agreement shall be valid or
binding on the Parties unless such change or modification is in writing and is
signed by the Parties. Employee’s or the Company’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
Party. If a court of competent jurisdiction holds that any provision or sub-part
thereof contained in this Agreement is invalid, illegal, or unenforceable, that
invalidity, illegality, or unenforceability shall not affect any other provision
in this Agreement.

 

This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and Employee’s separation therefrom; therefore, it
is not to be construed as the Company’s admission of any liability to Employee –
liability that the Company denies.

 

This Agreement shall apply to, be binding upon, and inure to the benefit of the
Parties’ successors, assigns, heirs, and other representatives and be governed
by North Carolina law, without regard to the conflicts of laws principles
thereof, and the applicable provisions of federal law. The state and federal
courts in North Carolina shall be the exclusive venues for the adjudication of
all disputes arising out of this Agreement, and Employee consents to the
exercise of personal jurisdiction over Employee in any such adjudication and
hereby waives any and all objections and defenses to the exercise of such
personal jurisdiction.

 

CAUTION! READ BEFORE SIGNING. THIS AGREEMENT CONTAINS A RELEASE OF ALL CLAIMS.

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the date
written below.

 



6

 

 

EMPLOYEE REPRESENTS THAT EMPLOYEE HAS CAREFULLY READ THE ENTIRE Agreement,
UNDERSTANDS ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.

 



  /s/ Tim Albury   11/30/2019   Tim Albury   Date

 



  LIQUIDIA TECHNOLOGIES, INC.

 

          By: /s/ Neal F. Fowler   12/2/2019   Name: Neal F. Fowler   Date  
Title: CEO    

 



7

